DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-17, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has not traverse the examiner’s assertion of official notice in the response filed 9/10/2021 and the well-known in the art statement is taken to be admitted prior art (see MPEP 2144.03).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 6, 8, 10, 13-17, and 19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano et al. (US 2004/0145065).

    PNG
    media_image1.png
    501
    969
    media_image1.png
    Greyscale

	Regarding claim 1, Sano et al. disclose in fig. 2-4, a tantalum capacitor, comprising:
a tantalum body (@ 12b – [0068]) having a tantalum wire (12a – [0068]) exposed from one surface of the tantalum body;
	a molded portion (13) including first (top) and second (bottom) surfaces opposing each other in a thickness direction, third (front – fig 3) and fourth (back – fig. 3) surfaces opposing each other in a width direction, and fifth (left) and sixth (right) surfaces opposing each other in a longitudinal direction, the molded portion (13) surrounding the tantalum body (@ 12b);


a cathode lead frame (17) spaced apart from the anode lead frame (14), and exposed through the second surface (bottom) of the molded portion (13),
wherein end portions of the tantalum wire (12a), the anode connection member (see annotated figure above), and the anode terminal (see annotated figure above) in the longitudinal direction are on a same plane, and
wherein an insulating layer (41 – [0047]), which is different from the molded portion (13), is disposed between the tantalum body (@ 12b) and the anode lead frame (14).
Regarding claim 2, Sano et al. disclose the end portions of the tantalum wire (12a), the anode connection member (see annotated figure above), and the anode terminal (see annotated figure) in the longitudinal direction include a cut surface (81 - see fig. 2-4, 9A).
Regarding claim 6, Sano et al. disclose the tantalum wire (12a) and the anode connection member (see annotated figure above) include a welded joint (fig. 8A-8B [0082]).
Regarding claim 8, Sano et al. disclose the insulating layer (41) is in contact with a bottom surface of the tantalum body (@ 12b) facing the second surface of the 
Regarding claim 10, Sano et al. disclose a conductive adhesive layer (@42 – [0078]) is disposed between the tantalum body (@12b) and the cathode lead frame (17).
Regarding claim 13, Sano et al. disclose a manufacturing method of a tantalum capacitor, comprising operations of: mounting a tantalum capacitor, which includes a tantalum body (@12b – [0068])  having a tantalum wire (12a – [0068]) exposed from one surface thereof, on an anode lead frame (14), which includes an anode terminal (see annotated figure above) and an anode connection member (see annotated figure above), and a cathode lead frame (17) ; and cutting (@ 81) the anode terminal (see annotate figure above), the anode connection member (see annotated figure above), and the tantalum wire (12a) – see fig. 9; and disposing an insulating layer (41) between the tantalum body (12b) and the anode lead frame (14) and forming a molded portion (13) which is different from the insulating layer (41).
Regarding claim 14, Sano et al. disclose an operation of forming the anode lead frame (14), which includes the anode terminal (see annotated figure above) and the anode connection member (see annotated figure above), and the cathode lead frame (17) before the operation of mounting a tantalum capacitor (fig. 5A-5D, [0047]-[0052]) .
Regarding claim 15, Sano et al. disclose an operation of bonding the anode connection member (see annotated figure above) and the tantalum wire (12a) after the operation of mounting a tantalum capacitor [0073]-[0080].
	Regarding claim 16, Sano et al. disclose a tantalum capacitor, comprising:

a molded portion (13) including first (top) and second (bottom) surfaces opposing each other in a thickness direction, third (front) and fourth (back) surfaces opposing each other in a width direction, and fifth (left) and sixth (right) surfaces opposing each other in a longitudinal direction, the molded portion (13) surrounding the tantalum body (@12 b);
an anode lead frame (14) including an anode connection member (see annotated figure above) and an anode terminal (see annotated figure above), which are connected to the tantalum wire (12a), exposed through the second surface of the molded portion (13); and a cathode lead frame (17) spaced apart from the anode lead frame (14), and exposed through the second surface of the molded portion (13),
wherein the tantalum wire (12a), the anode connection member (see annotated figure above), and the anode terminal (see annotated figure above) are exposed to an outside of the tantalum capacitor through the fifth surface (left) of the tantalum body
wherein an insulating layer (41), which is different from the molded portion (13), is disposed between the tantalum body (@12b) and the anode lead frame (14). 
Regarding claim 17, Sano et al. disclose end portions of the tantalum wire (12a), the anode connection member (see annotated figure above), and the anode terminal (see annotated figure above) in the longitudinal direction are on a same plane.
Regarding claim 19, Sano et al. disclose a conductive adhesive layer (@42 – [0078]) is disposed between the tantalum body (@12b) and the cathode lead frame (17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2004/0145065) in view of Navratil (US 20160133391).
Regarding claim 3, Sano et al. disclose the claimed invention except for a length of the anode connection member in the longitudinal direction is 0.2 mm or less.
Navratil discloses a solid electrolytic capacitor having a length (height — x direction) of 0.25 mm [0040].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Sano et al. so that the length is 0.25 mm, since such a modification would form an extremely small solid electrolytic capacitor having desired capacitance. 
The modified Sano et al. disclose the claimed invention except for the anode connection member in the longitudinal direction is 0.2mm or less.
The modified Sano et al. disclose the capacitor has a length of 0.25mm. The length of the tantalum body is proportional to the capacitance of the solid electrolytic capacitor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the anode connection member having a length of 0.2 mm or less, since such a modification would form an extremely small solid electrolytic capacitor having desired capacitance.
Regarding claim 12, Sano et al. disclose the claimed invention except for a distance between the tantalum body and the fifth surface of the molded portion is 0.45 mm or less.
Navratil discloses a solid electrolytic capacitor having a length (height — x direction) of 0.25 mm [0040].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Sano et al. so that the length is 0.25 mm (where a distance between the tantalum body and the fifth surface of the molded portion is below 0.25mm), since such a modification would form an small solid electrolytic capacitor having desired capacitance.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2004/0145065) in view of Applicant’s admitted prior art (AAPA).
Regarding claim 4, Sano et al. disclose the claimed invention except for the anode connection member has a square columnar shape.
AAPA discloses square columnar shape anode connection members are well known in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the anode connection member to have a square shape, since such a modification would form a member having desired electrical (resistance) and mechanical properties.

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2004/0145065) in view of Kishimoto (JP 2001-102252).
Regarding claims 11 and 20, Sano et al. disclose the claimed invention except for a ratio (v1/v2) is 48% or more, where 'v1' refers to a volume of the tantalum body and 'v2' refers to a volume of the molded portion.
Kishimoto discloses a solid electrolytic capacitor having a volume ratio of a capacitor element to a finished capacitor product of 47.8 % (table 4, example 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Sano et al. so that a ratio (v1/v2) is 43% or more, where 'v1' refers to a volume of the tantalum body and '‘v2' refers to a volume of the molded portion, since such a modification would form a solid electrolytic capacitor having high volumetric efficiency.

Claims 1, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2009/0237866) in view of Sano et al. (US 2004/0145065).
Regarding claim 1, Okada et al. disclose in fig. 1, a tantalum capacitor, comprising:
a body (2) having a wire (14) exposed from one surface of the body;
	a molded portion (13) including first (top) and second (bottom) surfaces opposing each other in a thickness direction, third (front) and fourth (back) surfaces opposing each other in a width direction, and fifth (left) and sixth (right) surfaces opposing each other in a longitudinal direction, the molded portion (36) surrounding the body (2);

a cathode lead frame (22) spaced apart from the anode lead frame (28), and exposed through the second surface (bottom) of the molded portion (36),
wherein end portions of the wire (14), the anode connection member (), and the anode terminal (see annotated figure above) in the longitudinal direction are on a same plane, and
wherein an insulating layer (41 – [0047]), which is different from the molded portion (13), is disposed between the tantalum body (@ 12b) and the anode lead frame (14).
Okada et al. disclose the claimed invention except for the body and wire are formed from tantalum and an insulating layer which is different from the molded portion, is disposed between the tantalum body and the anode lead frame.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the body and the wire from tantalum, since conductor materials are selected based on design considerations and trade offs between cost, mechanical properties, and conductive properties.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form an insulating layer which is different from the 
Regarding claim 5, Okada et al. disclose the anode connection member has a cylindrical shape (26).
Regarding claim 8, the modified Okada et al. (Sano et al.) disclose the insulating layer (41) is in contact with a bottom surface of the tantalum body (@ 12b) facing the second surface of the molded portion (13), and in contact with the anode connection member (see annotated figure above) and the anode terminal (see annotated figure above).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2009/0237866) and Sano et al. (US 2004/0145065) as applied to claim 1 above, and further in view of Sano et al. (JP 2006-59855).
Regarding claim 9, the modified Okada et al. disclose the claimed invention except for a maximum thickness of the insulating layer in the thickness direction is consistent with a shortest distance from the bottom surface of the tantalum body to the second surface of molded portion. 
Sano et al. disclose a solid electrolytic capacitor comprising an insulating layer (8), wherein a maximum thickness of the insulating layer (8) in the thickness direction is consistent with a shortest distance from the bottom surface of a body (1) to the second surface of molded portion (9). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of the modified Okada et al. so .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848